March 24, 1993

                   [NOT FOR PUBLICATION]
               UNITED STATES COURT OF APPEALS
                   FOR THE FIRST CIRCUIT
                                        
No. 92-1622

                NARRAGANSETT TRIBE, ET AL.,
                  Plaintiffs, Appellants,

                             v.

                     PAUL E. GUILBERT,
                    Defendant, Appellee.

                                        

        APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF RHODE ISLAND

       [Hon. Ronald R. Lagueux, U.S. District Judge]
                                                   

                                        

                           Before

                    Breyer, Chief Judge,
                                       
               Brown,* Senior Circuit Judge,
                                           
                 and Stahl, Circuit Judge.
                                         

                                        

Mark B. Morse for appellants.
            
Bruce N. Goodsell for appellee.
                
                                        

                                        

                

*Of  the  Fifth Circuit,  sitting by  designation.   Judge  Brown (now
deceased)  heard oral argument in this matter, and participated in the
semble, but did not participate in the drafting or the issuance of the
panel's  opinion.   The remaining  two panelists therefore  issue this
opinion pursuant to 28 U.S.C.   46(d).

                             1

          BREYER, Chief  Judge.   The sole question  on this
                              

appeal  is  whether  the   Narragansett  Indian  Tribe   has

sovereign  immunity  from claims  against  it  for abuse  of

process  and slander of title.   We have  recently held that

the  Tribe  does possess  sovereign  immunity.   Maynard  v.
                                                        

Narragansett Indian Tribe, No. 92-2106, slip. op. at  4 (1st
                         

Cir. January 27, 1993).   And, that decision requires  us to

reverse a default judgment entered against the Tribe.

                             I

                         Background
                                   

          On December 6, 1990, the Narragansett Indian Tribe

brought a lawsuit in Rhode Island federal court against Paul

Guilbert, an adjacent landowner.  The Tribe alleged that  it

held title to  Guilbert's property, and it  sought to enjoin

Guilbert's planned  sale of that  property.  The  Tribe also

filed  a  lis pendens  (or  notice  of  pendency)  with  the

Charlestown, Rhode  Island,  Land Evidence  Records  Office.

That  filing effectively  clouded  Guilbert's  title to  the

property and frustrated  his efforts to  sell it.   Guilbert

filed an answer to the federal court complaint.  That answer

included counterclaims  for abuse of process  and slander of

title.  

          The  district court issued a temporary restraining

order,  prohibiting  the  sale,  but, after  a  hearing,  it

vacated  the  TRO  and  denied  the  Tribe's  motion  for  a

preliminary injunction.   Thereafter, counsel for  the Tribe

moved  to withdraw  from  the case  because  the Tribe  "has

insisted  upon a  course  of action  that counsel  considers

imprudent."    The  district  court granted  the  motion  to

withdraw.    It  gave the  Tribe  one  month  to secure  new

counsel.   Five  months  later, the  Tribe  had not  secured

counsel.  Guilbert  then  asked  the court  to  dismiss  the

Tribe's  claims,  to vacate  the  lis  pendens  in the  land

office, and to enter a default judgment against the Tribe on

Guilbert's   counterclaims.    The  district  court  granted

Guilbert's motions and, after a hearing on damages (at which

the  Tribe was  represented  by new  counsel), it  entered a

default judgment against the  Tribe for about $50,000 (which

represented  lost profit  on  a frustrated  land sale,  some

financing costs  related to that failed sale, and legal fees

incurred in defending against the Tribe's  suit).  The Tribe

appeals  the default judgment.  It claims that its sovereign

immunity renders the default judgment void.

                             II

                    The Default Judgment
                                        

                            -3-
                             3

          Our  recent  decision in  Maynard  v. Narragansett
                                                            

Indian  Tribe,  No. 92-2106  (1st  Cir.  January 27,  1993),
             

determines the outcome of  this appeal.  We there  held that

the  Narragansett Indian Tribe possesses sovereign immunity,

despite  Congress's  enactment of  the  Rhode  Island Indian

Claims  Settlement Act.  Id. at 3 (explaining that the Rhode
                           

Island Indian  Claims Settlement Act  subjected the  Tribe's

lands,  but not the Tribe itself, "to the civil and criminal
     

laws and  jurisdiction of  the State  of  Rhode Island,"  25

U.S.C.    1708).  Controlling case law also makes clear that

the  Tribe, by  filing its  suit  against Guilbert,  did not

waive  its  immunity   in  respect  to  the   counterclaims.

Oklahoma Tax Comm'n v. Citizen Band Potawatomi Indian Tribe,
                                                           

111 S.Ct.  905, 909 (1991);  United States v.  United States
                                                            

Fidelity & Guar. Co., 309 U.S. 506, 510-12  (1940) (allowing
                    

counterclaims only to offset  amounts owed under a principal

claim, but not  to result  in a money  judgment against  the

immune entity); cf. Wichita  and Affiliated Tribes v. Hodel,
                                                           

788 F.2d 765, 773-74 (D.C. Cir. 1986) (no waiver of immunity

from cross-claims either).  Consequently, the district court

lacked  jurisdiction  over  Guilbert's  counterclaims,  see,
                                                           

e.g., J.C.  Driskill, Inc. v. Abdnor, 901 F.2d 383, 385 n. 4
                                    

(4th Cir. 1990), and its default  judgment is void.  Fed. R.

                            -4-
                             4

Civ. P. 60(b)(4); 11  Charles A. Wright & Arthur  R. Miller,

Federal Practice and Procedure   2862 at 198-200 (1973).
                              

          We   add  that   we   have   not  considered   the

relationship  of sovereign  immunity to  Rule 11  sanctions,

which  the district  court  mentioned but  did not  address.

Whether  the bringing  of  a suit  in  federal court  waives

immunity   from   such  sanctions   raises   very  different

considerations not now before us.   See, e.g., Mattingly  v.
                                                        

United States, 939 F.2d 816, 818-19 (9th Cir. 1991) (Federal
             

Rules  of Civil  Procedure  waive  the Federal  Government's

sovereign  immunity  from  Rule 11  sanctions);  Adamson  v.
                                                        

Bowen, 855 F.2d  668, 670-71 (10th Cir.  1988) (Equal Access
     

to  Justice  Act,  28   U.S.C.     2412(b),  waives  Federal

Government's sovereign  immunity  from Rule  11  sanctions);

United States v. Gavilan  Joint Community College Dist., 849
                                                       

F.2d 1246, 1251 (9th Cir. 1988). 

          The judgment of the district court is

          Reversed.
                   

                            -5-
                             5